Dillon, J.
The defendant was indicted under the eighth section of the prohibitory liquor law, being section 1564 of the Revision.
i. ixmertmdoátin? liquors: dupiicity. Decided : First. That an indictment, under said section, which charges that in a certain building the defendant kept intoxicating liquors for sale, and did then and-there sell the same, does not charge two dis-3 tinct offenses, and is not bad for duplicity.
z. — name cimera, Second. It is not necessary to set Out in the indictment the names of the persons to whom the liquor was sold.
3. __ aebuilding, Third. That, as the proceeding under that section is against the person, the building need not be described, and its specific location averred.
4. Intoxiora: evidence. Fourth. The State is not bound to show, affirmatively, that the liquors were not kept in original vessels or packages, and that thev were not sold for mechanical, ° ’ J ’ medicinal, or sacramental purposes. These are «pr0per grounds of defense.” Rev., §§ 1559, 1560, 1564, 1569 ; The State v. Guisenhause, ante.
*440We have not been favored with an argument by tbe appellant. We discover no other questions in tbe record. Tbe judgment is
Affirmed.